DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is written in response to an amendment filed on 1/22/2021. As directed by amendment: Claims 1, 8, and 15 were amended. Claims 2-7, 9-14, and 16-20 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-20 are presently pending in this application.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5, 8-9, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pal et al (“Pal”, US 20180089324) in view of Robison et al (“Robison”, US 20180019922) and in further view of Chu et al (“Chu”, US 20050015644).
Regarding Claim 1, Pal teaches a method comprising: receiving a plurality of events from a plurality of application servers operating (Fig. 5A, elements {502-506}, par 220-226; Fig. 2, elements {202-208}, par 188-191); 
categorizing each of the plurality of events, including generating a categorization message for each of the plurality of events (Fig. 5A, elements {506-510}, par 226-228; The events are categorized based on properties of the metadata associated with them. The categorization message is the metadata associated with each event.), 
wherein each categorization message includes one or more fields having contextual information to identify an event type to which an event is associated (Fig. 5A, element 510, par 228; The metadata have fields having contextual information such as source type.); 
analyzing the categorization messages to generate an event record (Fig. 5C, elements {535-539}, par 231; Fig. 5A, elements {512, 514, 516, 518}, par 229, par 236-238; The events along with its metadata (categorization messages) are stored into the database as an event record. The metadata (categorization messages) are analyzed when they are transformed or keywords are identified within them before being stored as shown in Fig 5A.); 
and displaying the one or more performance measurements at a display device (par 160; par 162; par 29; par 426; par 347; par 573).  



 as a database connection pool; generating one or more performance measurements to indicate an effectiveness of management of the database connection pool.  
Robison teaches as a database connection pool (par 14); 
generating one or more performance measurements to indicate an effectiveness of management of the database connection pool (par 29; par 31-35; par 54-55; The performance measurements that indicate the effectiveness of management is the magnitude of QoS violations and the frequency of QOS violations.).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pal with the pool adjuster of Robison because it provides a way to manage the number of connections by closing connections when the load level is in surplus and opening connections when the load level is exceeded (Robison; par 26; par 49), thus efficiently managing connections and improving overall system performance. The pool adjuster of Robison also tracks QoS and SLA measurements to ensure that performance is met (Robison; par 26; par 48). 
Pal and Robison do not explicitly teach wherein the event type indicates events that resulted in resolution of a connection exhaustion incident and events that resulted in non-resolution of a connection exhaustion incident.
Chu teaches wherein the event type indicates events that resulted in resolution of a connection exhaustion incident and events that resulted in non-resolution of a connection exhaustion incident (Fig. 3, elements {302, 308, 310, 312, 314, 316, 320}, par 50-51, par 54-57; par 6; The connection exhaustion incident occurs if the technique is not successful at step 310 and another technique is attempted at steps 314 and 308. The event type is the success or failure of attempting the connection technique. The connection exhaustion incident is resolved at step 316 and unresolved at step 320.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pal and Robison with the network connection agent of Chu because it provides automatic reconnection techniques and troubleshooting information to assist users if network connections are not successful (Chu; par 50-51, par 54-57; par 6).
	Regarding Claim 2, Pal and Robison teach the method of claim 1.
Pal further teaches wherein analyzing the categorization messages comprises extracting the contextual information from each of the categorization messages (Fig. 5C, elements {535-539}, par 231; Fig. 5A, elements {510, 512, 514, 516, 518}, par 228-229, par 236-238; The events along with its metadata (categorization messages) are stored into the database as an event record. The metadata (categorization messages) are analyzed when they are transformed or keywords are identified within them before being stored as shown in Fig 5A. The metadata have fields having contextual information such as source type. Thus, the contextual information is extracted from the categorization messages (metadata) when they are analyzed.).  
Regarding Claim 5, Pal and Robison teach the method of claim 1.
Pal further teaches further comprising: publishing each of the categorization messages via a messaging bus (Fig. 2, elements {204, 206}, par 222; The forwarder (messaging bus) forwards (publishes) the annotated data blocks, which includes the metadata (categorization messages), to another system component such as an indexer.); 
and storing the categorization messages at a data store (Fig. 5C, elements {535-539}, par 231; Fig. 5A, elements {510, 512, 514, 516, 518}, par 228-229, par 236-238; The events along with its metadata (categorization messages) are stored into the database as an event record.).  
Regarding Claim 8, Pal teaches a computing device comprising: 
at least one physical memory device to store an event handler (Fig. 5A, elements {502-506}, par 220-226; Fig. 2, elements {108, 202-208}, par 188-193; The event handler is the Data Intake and Query System 108 which includes a forwarder and an indexer.); 
and one or more processors coupled with the at least one physical memory device (Fig. 5A, elements {502-506}, par 220-226; Fig. 2, elements {108, 202-208}, par 188-193; The event handler is the Data Intake and Query System 108 which includes a forwarder and an indexer.), 
the one or more processors configurable to execute the event handler to receive a plurality of events from a plurality of application servers operating (Fig. 5A, elements {502-506}, par 220-226; Fig. 2, elements {108, 202-208}, par 188-193; The event handler is the Data Intake and Query System 108 which includes a forwarder and an indexer.).
Pal does not explicitly teach as a database connection pool.
Robison teaches as a database connection pool (par 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pal with the pool adjuster of Robison (Robison; par 26; par 49), thus efficiently managing connections and improving overall system performance. The pool adjuster of Robison also tracks QoS and SLA measurements to ensure that performance is met (Robison; par 26; par 48). 
The remainder of Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Pal and Robison teach the computing device of claim 8.
Pal further teaches wherein the event handler analyzing the categorization messages comprises extracting the contextual information from each of the categorization messages (Fig. 5C, elements {535-539}, par 231; Fig. 5A, elements {510, 512, 514, 516, 518}, par 228-229, par 236-238; Fig. 2, elements {108, 202-208}, par 188-193; The event handler is the Data Intake and Query System 108 which includes a forwarder and an indexer. The events along with its metadata (categorization messages) are stored into the database as an event record. The metadata (categorization messages) are analyzed when they are transformed or keywords are identified within them before being stored as shown in Fig 5A. The metadata have fields having contextual information such as source type. Thus, the contextual information is extracted from the categorization messages (metadata) when they are analyzed.).  
Regarding Claim 15, Claim 15 can be rejected with the same reasoning as Claim 1.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning as Claim 2.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning as Claim 5.
Claims 3-4, 10-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pal and Robison in view of Bandlamudi et al (“Bandlamudi”, US 10505857).
Regarding Claim 3, Pal and Robison teach the method of claim 2.
Pal does not explicitly teach wherein the contextual information further comprises information regarding a database connection pool throttling event.  
Bandlamudi teaches wherein the contextual information further comprises information regarding a database connection pool throttling event (Col. 6 lines 24-33). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pal and Robison with the network tuning process of Bandlamudi because it provides a way for the system to maximize network throughput when performing data migration or data backups (Bandlamudi; Col. 3 lines 40-43).
Regarding Claim 4, Pal, Robison, and Bandlamudi teach the method of claim 3.
Pal further teaches wherein the event record comprises event occurrences each including the contextual information from an associated categorization message (Fig. 5C, elements {535-539}, par 231; Fig. 5A, elements {510, 512, 514, 516, 518}, par 228-229, par 236-238; The metadata have fields having contextual information such as source type. The events along with its metadata (categorization messages) are stored into the database as an event record. The metadata (categorization messages) are analyzed when they are transformed or keywords are identified within them before being stored as shown in Fig 5A.).  
Regarding Claim 10, Claim 10 can be rejected with the same reasoning as Claim 3.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning as Claim 4.
Regarding Claim 12, Pal, Robison, and Bandlamudi teach the computing device of claim 11. 
wherein the event handler further publishes each of the categorization messages via a messaging bus and stores the categorization messages at a data store (Fig. 2, elements {108, 202-208}, par 188-193, par 222; The event handler is the Data Intake and Query System 108 which includes a forwarder and an indexer. The forwarder (messaging bus) forwards (publishes) the annotated data blocks, which includes the metadata (categorization messages), to another system component such as an indexer. Thus, the event handler publishes the metadata (categorization messages) via a forwarder (messaging bus).).  
Regarding Claim 17, Claim 17 can be rejected with the same reasoning as Claim 3.
Regarding Claim 18, Claim 18 can be rejected with the same reasoning as Claim 4.
Claims 6-7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pal and Robison in view of Ghafourifar et al (“Ghafourifar”, US 20200004877).
Regarding Claim 6, Pal and Robison teach the method of claim 1.
Pal and Robison do not explicitly teach wherein the contextual information indicates whether an event is an Identified type event or a Not Identified type event.  
Ghafourifar teaches wherein the contextual information indicates whether an event is an Identified type event or a Not Identified type event (par 43; The identified type event is the closed context. The not identified type event is the open context.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pal and Robison with the context-aware messaging of Ghafourifar because it can assist with enabling users to better relate incoming messages to both real world events and information from other messages to present information in a more informative context to the user (Ghafourifar; par 30).
Regarding Claim 7, Pal, Robison, and Ghafourifar teaches the method of claim 6.
Pal and Ghafourifar do not explicitly teach wherein the contextual information indicates whether the Identified type event is a Resolved type event or a Not Resolved type event
Ghafourifar further teaches wherein the contextual information indicates whether the Identified type event is a Resolved type event or a Not Resolved type event (par 43; The identified type event is the closed context. The closed context indicates a resolved event type.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pal and Robison with the context-aware messaging of Ghafourifar because it can assist with enabling users to better relate incoming messages to both real world events and information from other messages to present information in a more informative context to the user (Ghafourifar; par 30).
Regarding Claim 20, Claim 20 can be rejected with the same reasoning as Claim 6.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pal, Robison, and Bandlamudi in view of Ghafourifar.
Regarding Claim 13, Pal, Robison, and Bandlamudi teach the computing device of claim 12. 
Pal and Robison do not explicitly teach wherein the contextual information indicates whether an event is an Identified type event or a Not Identified type event.  
Ghafourifar teaches wherein the contextual information indicates whether an event is an Identified type event or a Not Identified type event (par 43; The identified type event is the closed context. The not identified type event is the open context.).  
(Ghafourifar; par 30).
	Regarding Claim 14, Pal, Robison, Bandlamudi, and Ghafourifar teach the computing device of claim 13.
Pal and Ghafourifar do not explicitly teach wherein the contextual information indicates whether the Identified type event is a Resolved type event or a Not Resolved type event
Ghafourifar further teaches wherein the contextual information indicates whether the Identified type event is a Resolved type event or a Not Resolved type event (par 43; The identified type event is the closed context. The closed context indicates a resolved event type.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Pal, Robison, and Bandlamudi with the context-aware messaging of Ghafourifar because it can assist with enabling users to better relate incoming messages to both real world events and information from other messages to present information in a more informative context to the user (Ghafourifar; par 30).
Response to Arguments
The remainder of the Applicant’s arguments with respect to Claims 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rivera et al (US 20170201458), Abstract - The disclosure provides a system and method for controlling on a wireless device the amount and speed of data transferred between a wireless device and the Internet, and a wireless device with a metering client that can throttle data speeds and types based on how much data a user has used. Specifically, the wireless device includes a metering client to track one of data usage or an amount of prepaid data available. When the metering client determines that the amount of data available has exceeded a pre-determined threshold, the wireless device inhibits further data transmission amounts and speeds. 
Feller et al (US 20160300142), Abstract - According to one embodiment, a method in a server end station of a cloud for determining whether a service level agreement (SLA) violation has occurred or is expected to occur is described. The method includes receiving one or more insight models from an insight model builder, wherein each insight model is a based on one or more metrics previously collected from a virtualized infrastructure, and wherein each insight model models a particular behavior in the virtualized infrastructure and receiving real time metrics from the virtualized infrastructure. The method further includes for each of the one or more insight models, determining based on the received real time metrics that one or more services on the virtualized infrastructure is in an abnormal 
Homma et al (US 20170264671), Abstract - A remote communication system includes: a first communication terminal configured to establish a call session for transmitting and receiving at least a voice with a target communication terminal, and to communicate with the target communication terminal; and a second communication terminal configured to participate in the call session. The second communication terminal provides a given function that is not limited to a telephone call to one of the first communication terminal and the target communication terminal, in response to a request from one of a user of the second communication terminal, the first communication terminal, and the target communication terminal. 
Fortune et al (US 20160274962), Abstract - A scripting language, scripting-language execution environment and methodology is provided that allows for the self-tuning of troubleshooting scripts and, in particular, to allow for the execution of the troubleshooting workflow in an order that will resolve the user's troubleshooting issue with improved accuracy and speed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/R.A.C./ Examiner, Art Unit 2444 

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444